                                     Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 1 of 18
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Westminster American Insurance Company and 4207 Chester Ave., LLC                                           Security National Insurance Company

    (b) County of Residence of First Listed Plaintiff             Baltimore County, MD                        County of Residence of First Listed Defendant              Cuyahoga County, OH
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Charles M. Adams, CPCU, Esquire
Langsam Stevens Silver & Hollaender, LLP
1818 Market Street, Ste. 2610, Philadelphia, PA 19103 215-732-3255

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. Section 1332, 28 U.S.C. Section 1441 and 28 U.S.C. Section 1446.
VI. CAUSE OF ACTION Brief description of cause:
                                           Diversity of parties and amount in controversy
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/07/2020                                                              /s/Charles M. Adams, CPCU, Esquire
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                              Case 2:20-cv-02195-JP  Document
                                                UNITED           1 Filed
                                                       STATES DISTRICT   05/08/20 Page 2 of 18
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                            Westminster American Ins. Co. 8890 McDonogh Rd Owings Mill, MD 21117
Address of Plaintiff: ______________________________________________________________________________________________
                      Security National Insurance Company 800 Superior Avenue East, 21st Floor, Cleveland, OH 44114
Address of Defendant: ____________________________________________________________________________________________
                                                        4207 Chester Avenue, Philadelphia, PA 19104
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                    No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      05/07/2020                                                    /s/Charles M. Adams, CPCU, Esquire                                     310405
DATE: __________________________________                     __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                Attorney I.D. # (if applicable)


CIVIL: (Place a √ in one category only)

A.            Federal Question Cases:                                                       B.   Diversity Jurisdiction Cases:

      1.     Indemnity Contract, Marine Contract, and All Other Contracts                      1.    Insurance Contract and Other Contracts
      2.     FELA                                                                              2.    Airplane Personal Injury
      3.     Jones Act-Personal Injury                                                         3.    Assault, Defamation
      4.     Antitrust                                                                         4.    Marine Personal Injury
      5.     Patent                                                                            5.    Motor Vehicle Personal Injury
      6.     Labor-Management Relations                                                    
                                                                                            ✔    6.    Other Personal Injury (Please specify): _____________________
      7.     Civil Rights                                                                      7.    Products Liability
      8.     Habeas Corpus                                                                     8.    Products Liability – Asbestos
      9.     Securities Act(s) Cases                                                           9.    All other Diversity Cases
      10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
      11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

    Charles M. Adams, CPCU, Esquire counsel of record or pro se plaintiff, do hereby certify:
I, ____________________________________________,

     
     ✔        Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.


      05/08/2020
DATE: __________________________________                       /s/Charles M. Adams, CPCU, Esquire
                                                             __________________________________________                                    310405
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (5/2018)
       Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 3 of 18




Westminster American Insurance Company
and 4207 Chester Ave., Inc.

Security National Insurance Company




                                                                                  X


5/7/2020                  Charles M. Adams, CPCU, Esq.   Wesminster American Insurance Co.


215-732-3255              215-732-3260                   cadams@lssh-law.com
             Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 4 of 18




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WESTMINSTER AMERICAN INSURANCE
 COMPANY and 4207 CHESTER AVE., LLC,
                                                         Civil Action No.:
        Plaintiffs,
                                                         COMPLAINT FOR
        v.                                               DECLARATORY JUDGMENT

 SECURITY NATIONAL INSURANCE
 COMPANY,

        Defendant.


       Plaintiffs, Westminster American Insurance Company (“Westminster”) and 4207 Chester

Ave., LLC (“Chester Ave.”) (hereinafter referred to collectively as “Plaintiffs”), by and through

their undersigned counsel, comes now before this Honorable Court and files this Complaint for

Declaratory Judgment against Defendant, Security National Insurance Company (“Security

National”) (hereinafter referred to as “Defendant”), and in support thereof avers as follows:

                             I.      NATURE OF THE ACTION

       1.       This is an insurance coverage action seeking declaratory relief pursuant to 28

U.S.C. §§ 2201 and 2202. Plaintiffs seek a determination that Defendant has a duty to defend and

indemnify Chester Ave. as an additional insured under a Commercial General Liability insurance

policy issued to AM Marlin Construction, LLC (hereinafter the “AM Marlin”). Chester Ave. seeks

additonal insured coverage under AM Marlin’s Policy for claims asserted against it by Argenis

Reyes and Waldy Reyes (hereinafter referred to as “Underlying Claimants”) in relation to the June

25, 2019 collapse of a fire escape at Chester Ave.’s property located at 4207 Chester Avenue,

Philadelphia, PA 19104 (hereinafter referred to as the “Underlying Incident”). After largely

ignoring Plaintiffs’ claims for coverage for over five months, Defendant finally provided
            Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 5 of 18




Plaintiffs’ with its formal coverage position. Without conducting a proper investigation, Defendant

took the unreasonable position that Chester Ave. is not entitled to additional insured coverage

under the AM Marlin Policy because Underlying Claimants’ claims did not arise from AM

Marlin’s ongoing operations conducted on Chester Ave.’s behalf. In taking this position,

Defendant not only breached its contractual obligations but also acted in bad faith toward its

additional insured, Chester Ave.

       2.      Accordingly, Plaintiffs request that this court issue a declaration in its favor finding

that Defendant is required to provide Chester Ave. with defense and indemnity without reservation

under AM Marlin’s Policy for Underlying Claimants’ claims and that, in denying coverage for

such claims, Defendant not only breached its contractual duties owed to Chester Ave. but also,

acted in bad faith pursuant to 42 Pa.C.S.A. § 8371.

                                      II.     THE PARTIES

       3.      Plaintiff, Westminster is an insurance company with corporate offices at 8890

McDonogh Road, Suite 310, Owings Mills, MD 21117. Westminster regularly conducts business

within the Commonwealth of Pennsylvania and within this judicial district.

       4.      Plaintiff, Chester Ave. is a Pennsylvania limited liability company with offices at

222 Righters Mill Road, Penn Valley, PA 19072. Chester Ave. regularly conducts business within

the Commonwealth of Pennsylvania and within this judicial district.

       5.      Defendant, Security National is an insurance company with corporate offices at 800

Superior Avenue East, 21st Floor, Cleveland, OH 44114. Security National regularly conducts

business within the Commonwealth of Pennsylvania and within this judicial district.




                                                  2
              Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 6 of 18




                              III.    JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction over this action for declaratory relief

pursuant to 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

        7.       A justiciable controversy exists between Plaintiffs and Defendant within the

meaning of 28 U.S.C. § 2201 with respect to Defendant’s duty to defend and/or indemnify Chester

Ave. against any claims asserted by Underlying Claimants, in connection with the Underlying

Incident. See, e.g., ACandS, Inc. v. Aetna Casualty & Surety Co., 666 F.2d 819, 822-23 (3d Cir.

1981) (finding claims seeking declaration on defendant's duty to defend underlying lawsuit and to

pay any judgment resulting from same was ripe for declaratory judgment by court); Yellowbird

Bus Co. v. Lexington Ins. Co., 2010 U.S. Dist. LEXIS 69554 (E.D. Pa. 2010) (“in the context of

a declaratory judgment action, courts generally find that the issue of whether an insurer has a duty

to defend an insured in an underlying action is sufficiently ripe” for judicial determination).

        8.       This Court has diversity jurisdiction over this action pursuant to 23 U.S.C. §

1332(a)(1) because the amount in controversy exceeds the sum or value of $75,000.00, exclusive

of interest and costs, and this action is between citizens of different states.

        9.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as the events and/or

omissions giving rise to Underlying Claimants’ claims occurred in this judicial district and

Defendant regularly conducts business within this judicial district.

        FACTS GIVING RISE TO THIS INSURANCE COVERAGE DISPUTE

                               The Underlying Incident and Claims

        10.      On or about June 25, 2019, Underlying Claimants were performing repair and/or

maintenance work to the interior of Chester Ave.’s property located at 4207 Chester Avenue,




                                                   3
              Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 7 of 18




Philadelphia, PA 19104 (“Property”). See Underlying Claimant Argenis Reyes’ Demand Package

attached hereto as Exhibit A.

        11.      At the time of the Underlying Incident, Underlying Claimants were purportedly

working in their capacity as employees of AM Marlin and/or Altman Management Company, Inc.,

a property management company hired by Chester Ave. to maintain and manage the Property.

        12.      Underlying Claimants allege that they were injured while discarding construction

debris from one of the Property’s third-floor fire escape balconies. When they stepped onto the

balcony, it collapsed. See Underlying Claimant’s Mediation Statement Letter, attached hereto as

Exhibit B. 1

        13.      Underlying Claimant Waldy Reyes fell one story onto a second-floor landing,

suffering two fractured ribs. Waldy Reyes has made a settlement demand in an effort to resolve

any claim he may have in connection with the Underlying Incident. Id.

        14.      Underlying Claimant Argenis Reyes fell multiple stories to the ground and suffered

significant injuries, including but not limited to permanent paralysis. Argenis Reyes alleges over

$35,000,000 in damages and has demanded payment of policy limits from all responsible parties.

Id.

        15.      Underlying Claimants allege Chester Ave. is responsible for the injuries suffered

because it (Chester Ave) is the owner of the where the loss occurred.

        16.      In an effort to avoid needless litigation of Underlying Claimants’ claims, the parties

are set to attend a pre-suit mediation on May 13, 2020.

           Chester Ave. As an Additional Insured on AM Marlin’s Insurance Policy




1 Plaintiff Argenis Reyes’ counsel has authorized the production of his client’s Mediation Statement – which would
otherwise remain confidential pursuant to 42 Pa.C.S. § 5949. See Exhibit C.

                                                        4
             Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 8 of 18




       17.      At the time the Underlying Incident, AM Marlin was insured under Security

National Commercial General Liability Insurance Policy, No. NA1175467-02. See AM Marlin’s

Commercial General Liability Insurance Policy, attached hereto as Exhibit E.

       18.      Included in AM Marlin’s Policy was a “Blanket Additional Insureds-Owners,

Lessees or Contractors” endorsement (“Endorsement”) that modified the Policy’s definition of

“Who is an Insured” to include “the person or organization shown in the Schedule, but only to the

extent that the person or organization shown in the Schedule is held liable for your acts or

omissions arising out of your ongoing operations performed for that insured.” See Blanket

Additional Insured Endorsement to AM Marlin’s Security National Policy, attached hereto as

Exhibit E.

       19.      Plaintiffs and Defendant agree that, through this endorsement effective at the time

of the Underlying Incident, AM Marlin explicitly designated Chester Ave. as a person or

organization to whom additional insured coverage under its Policy was to be extended for liability

arising from AM Marlin’s “Residential Remodeling” work at “various locations throughout

Philadelphia, PA.” See Exhibit D at 3 (describing AM Marlin’s insured business as “Residential

Remodeling”) and Exhibit E.

       20.      Plaintiffs and Defendant further agree that this designation requires Defendant to

extend coverage to Chester Ave. for any liability imposed upon Chester Ave. which arises out of

AM Marlin’s ongoing operations performed on Chester Ave.’s behalf.

       21.      As the Underlying Incident allegedly arose out of AM Marlin’s residential

remodeling and repair work to the interior of Chester Ave.’s Property, this Endorsement applies

to extend additional insured coverage to Chester Ave. under the AM Marlin Policy.




                                                 5
              Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 9 of 18




        22.      There is no exclusion within the AM Marlin Policy that would apply to otherwise

vitiate or limit the additional insured coverage provided to Chester Ave. under this Endorsement

for the claims asserted against it.

       Security National’s Bad Faith Handling of Westminster/Chester Ave.’s Tender

        23.       As there is no question that Defendant is required to extend coverage to Chester

Ave. as a scheduled additional insured on the AM Marlin Policy, Westminster—Chester Ave.’s

commercial general liability insurer—tendered Defendant Chester Ave.’s defense and indemnity

against Underlying Claimants’ claims. See Westminster’s Tender Letter to Security National dated

December 26, 2019, attached hereto as Exhibit F.

        24.      On January 2, 2020, Sean Arteca — Security National’s Claim Consultant —

confirmed receipt of Westminster’s tender letter, gave notice of its intent to commence an

investigation, and requested additional information regarding the Underlying Incident. See Email

from Sean Arteca, attached hereto as Exhibit G.

        25.      On January 8, 2020, Plaintiffs responded to Security National’s request, providing

the additional information which had been requested. See Westminster’s Letter to Sean Arteca,

attached hereto as Exhibit H.

        26.      On January 15, 2020, another Claim Consultant - Shannon Corley - sent another

email to Westminster, lodging another request for additional information and again representing

that Security National had begun conducting an investigation into Plaintiffs’ claim. See Email from

the handling Claims Consultant, Shannon Corley, attached hereto as Exhibit I. Ms. Corley further

advised that Security National “ha[d] identified coverage issues which may limit or preclude

coverage for the claim under [AM Marlin’s] policy.” It failed to provide any additional information

about what these alleged coverage issues were. Id.



                                                 6
          Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 10 of 18




       27.     On February 7, 2020, Plaintiffs further responded to Ms. Corley’s requests for

additional information, providing not only additional substantive information but also, various

documents in support of its original December 26, 2019 tender. See Email from Westminster to

Ms. Corley, attached hereto as Exhibit J.

       28.     Security National never responded to this letter. Despite promises made in its

January 2, 2020 and January 15, 2020 emails, Security National never took any steps to formalize

and communicate its position regarding Plaintiffs’ claim for coverage.

       29.     Accordingly, on April 3, 2020, Plaintiffs sent additional correspondence to

Security’s Claim Consultants requesting a formal response to Westminster’s December 26, 2019

tender letter. See Westminster’s Letter to Mr. Arteca and Ms. Corley, attached hereto as Exhibit

K. As Plaintiffs noted in that correspondence, National Security’s refusal to respond to Plaintiffs’

coverage claim was affirmatively impeding Plaintiffs’ ability to potentially settle Underlying

Claimants’ claims against Chester Ave. Id.

       30.     While Defendant responded to this letter, they yet again failed to squarely address

the substance of Underlying Claimants’ allegations and/or Chester Ave.’s right to coverage under

AM Marlin’s Policy. Instead, Defendant reiterated without further explanation that Security

National “ha[d] identified coverage issues which may preclude coverage for the claim under the

[AM Marlin] policy. See Email from Ms. Corley dated April 29, 2020, attached hereto as Exhibit

L.

       31.     Finally, on May 6, 2020, Defendant provided Plaintiffs with its formal coverage

position. See Ms. Corley’s coverage declination letter on behalf of Security National, attached

hereto as Exhibit M.




                                                 7
            Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 11 of 18




       32.     This was just seven (7) days before pre-suit mediation was scheduled to take place

on Underlying Claimants’ claims. See Email from JAMS mediation confirming May 13, 2020

mediation, attached hereto as Exhibit N.

       33.     In this letter, Security National affirmatively acknowledged that Chester Ave.

qualifies as an additional insured pursuant to the AM Marlin policy’s “Blanket Additional

Insureds-Owners, Lessees or Contractors” endorsement. See Exhibit M.

       34.     However, Security National alleged such coverage is limited to the extent Chester

Ave. is held liable for AM Marlin’s acts and/or omissions arising out of the AM Marlin’s ongoing

operations performed for Chester Ave.. Id.

       35.      Accordingly, Security National denied Chester Ave. coverage for the Underlying

Incident because it allegedly determined, through its “investigation,” that AM Marlin did not

perform any work for Chester Ave. on the Property’s fire escape balcony that collapsed. Instead,

Security National (incorrectly) maintain that AM Marlin’s work was limited to work inside the

Property.

                                      COUNT I
                               DECLARATORY JUDGMENT

                     Westminster and Chester Ave. v. Security National

       36.     Plaintiffs hereby incorporate the preceding paragraphs 1-37 of this Declaratory

Judgment Complaint as though same were set forth at length herein.

       37.     There is a genuine and bona fide dispute, controversy, and disagreement between

Plaintiffs and Defendant regarding whether Chester Ave. is entitled to a defense and indemnity

against Underlying Claimants’ claims, as an additional insured under AM Marlin’s Commercial

General Liability Policy.




                                               8
          Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 12 of 18




       38.     Both Plaintiffs and Defendant agree that Chester Ave.’s designation as a scheduled

additional insured on the AM Marlin Policy’s “Blanket Additional Insureds-Owners, Lessees or

Contractors” endorsement entitles it to additional insured coverage under the AM Marlin Policy

for certain claims.

       39.     Plaintiffs aver that this endorsement extends coverage to Chester Ave. for this loss

because Underlying Claimants’ claims arise out of AM Marlin’s ongoing interior remodeling

and/or maintenance work performed at the Property on the behalf of Chester Ave.

       40.     But for AM-Marlin’s work performed for Chester Ave., Underlying Claimants

would not have been on the fire escape balcony at the time it collapsed and would not have suffered

the injuries they suffered.

       41.     Upon information and belief, AM Marlin’s employee made use of the fire escape

as a means of disposing of and/or cleaning up the debris created by AM Marlin’s interior work.

       42.     Defendant Security National has nevertheless taken the position that there is no

coverage for Chester Ave. under AM Marlin’s policy’s “Blanket Additional Insureds-Owners,

Lessees or Contractors” endorsement because Underlying Claimants’ claims do not arise from AM

Marlin’s ongoing operations performed on the behalf of Chester Ave. at the Property. Security

National has incorrectly asserted that AM Marlin’s remodeling operations were unrelated to the

fire escape balcony which collapsed and caused Underlying Claimants’ injuries.

       43.     However, Plaintiffs maintain that the use of the fire escape by AM Marlin’s

employee as a means of disposing of debris created by AM Marlin’s work is sufficiently related

to AM Marlin’s remodeling operations such that this loss clearly “arises” from AM Marlin’s work

for purposes of the Endorsement.




                                                9
          Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 13 of 18




       44.      Pursuant to its own terms, the AM Marlin Policy is primary as to any other

insurance available to Plaintiff, Chester Ave., including the Westminster Policy, which is excess.

See Exhibit D.

       45.      Federal courts have continually held that such disputes, over the applicability and

scope of coverage provided under an insurance policy, are ripe for determination by declaratory

judgment. See e.g. ACandS, Inc., 666 F.2d at 822-23; Yellowbird Bus Co. v. Lexington Ins. Co.,

2010 U.S. Dist. LEXIS 69554, at *10-11.

       WHEREFORE, pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202, Plaintiffs request that this Honorable Court issue a judgment declaring that:

             a) Underlying Claimants’ claims arise from AM Marlin’s ongoing operations being

                performed for Chester Ave. at the Property;

             b) As a result, Security National was required to accept Westminster’s tender and

                provide Chester Ave. with a defense and indemnity against Underlying Claimants’

                claims, pursuant to the AM Marlin’s Policy’s “Blanket Additional Insureds-

                Owners, Lessees or Contractors” endorsement;

             c) Security National should have undertaken the Defense of Chester Ave. beginning

                on December 26, 2019; and

             d) Security National is obliged to reimburse any defense costs associated with the

                Underlying Claims which have been incurred by Plaintiffs since December 26,

                2019.




                                                10
          Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 14 of 18




                                         COUNT II
                                   BAD FAITH INSURANCE

                                  Plaintiffs v. Security National

       46.      Plaintiffs hereby incorporates the preceding paragraphs 1-46 of this Declaratory

Judgment Complaint as though same were set forth at length herein.

       47.      Chester Ave. brings this claim under Pennsylvania’s bad faith insurance statute, 42

Pa.C.S.A. § 8371.

       48.      All parties agree that Chester Ave. qualifies as an additional insured under AM

Marlin’s Security National Commercial General Liability Insurance Policy.

       49.      As an additional insured, Security National has an obligation to exercise the utmost

good faith in the handling of Chester Ave.’s claim for coverage.

       50.      Despite this obligation, Security National has wrongfully and in bad faith denied

coverage to Chester Ave. for liability arising from the Underlying Incident.

       51.      This denial of coverage was made in reckless disregard of the fact that Security

National lacked a reasonable basis upon which to do so.

       52.      Such a denial without a reasonable basis constitutes “bad faith” as used in 42

Pa.C.S.A. § 8371.

       53.      Security National engaged in bad faith conduct, including but not limited to:

             a) Failing to objectively and adequately evaluate Plaintiffs’ claim as well as

                Underlying Claimants’ claims;

             b) Taking over five (5) months to issue its formal coverage position, declining

                coverage to Chester Ave. for liability arising from the Underlying Incident;

             c) Delaying issuance of its formal coverage position until May 6, 2020, despite

                knowledge that (1) the Underlying Plaintiffs have made a time-limited demand for


                                                 11
Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 15 of 18




     Policy Limits which is set to expire on June 1, 2020; (2) the parties had agreed to

     attend mediation on May 13, 2020; and (3) as early as January 15, 2020, Security

     National indicated it was aware of issues that precluded or limited coverage for

     Chester Ave. under the AM Marlin Policy;

d) Failing to keep Chester Ave. adequately apprised of the status of its investigation

     of coverage for Underlying Claimants’ claims;

e) Failing to timely make Chester Ave. aware of its coverage position such that

     Chester Ave. was prevented from settling Underlying Claimants’ claims prior to

     agreeing to go to pre-suit mediation on same;

f) Failing to undertake meaningful investigation of Underlying Claimants’ claims

     prior to the issuance of its formal coverage position, denying coverage to Chester

     Ave. for same;

g) Denying coverage for Underlying Claimants’ claims without any plausible

     evidence that these claims do not arise from the AM Marlin’s ongoing operations

     performed for Chester Avenue;

h) Unreasonably withholding benefits under the AM Marlin Policy that Chester Ave.

     is rightfully entitled to as an additional insured on same;

i) Misrepresenting pertinent facts and policy provisions relating to Chester Ave.’s

     right to additional insured coverage under the AM Marlin policy;

j)   Adopting unduly restrictive interpretations of provisions within AM Marlin’s

     Policy, in order to fabricate a basis upon which coverage to Chester Ave. could be

     denied;




                                       12
         Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 16 of 18




             k) Conducting an unfair, unreasonable, self-serving, and inadequate investigation of

                Chester Ave.’s and Underlying Claimants’ claims;

             l) Delaying issuance of its formal coverage position, such that Chester Ave. is now

                placed in the precarious position of re-evaluating its settlement strategy and

                approach just days before the scheduled pre-suit mediation on Underlying

                Claimants’ claims;

             m) Failing to acknowledge and/or appropriately respond to all Plaintiffs written and

                verbal communications regarding Chester Ave.’s coverage claims;

             n) Denying coverage to Chester Ave., despite the fact that Pennsylvania law requires

                any determination as to coverage to be based upon the allegations included in

                Underlying Claimants’ complaint, which has yet to be filed;

             o) Ignoring the possibility that Underlying Claimants’ complaint would likely include

                allegations that, if proven to be true, will absolutely extend additional insured

                coverage to Chester Ave. pursuant to the terms and conditions of the AM Marlin

                Policy; and

             p) Wrongfully and deliberately ignoring and eventually denying Chester Ave.’s claim

                for coverage, such that Chester Ave. is now at risk of being subjected to an excess

                judgment for which it will be held personally responsible; and

             q) Failing to abide by Defendant’s duty of good faith and fair dealing with its insured

                and/or other insurers, including Westminster.

       54.      Plaintiffs have and will surely continue to suffer damages as a result of Security

National’s wrongful, bad faith failure to timely respond to its claim for coverage and eventual

denial of same.



                                                 13
          Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 17 of 18




       55.     As a result of Defendant’s bad faith, Plaintiffs were forced to initiate this

Declaratory Judgment Action in order to secure Chester Ave. rights under the Policy.

       56.     As a result of Defendant’s bad faith, Plaintiff Westminster may be forced to make

a settlement payment at the upcoming mediation in order to protect Chester Ave’s interests which

it otherwise may not have been required to make had Defendant acknowledged its obligation.

       WHEREFORE, Plaintiffs demand judgment against Defendant, Security National in an

amount in excess of $75,000, together with costs, interest, and attorney’s fees, punitive damages,

and special damages provided for by 42 Pa.C.S.A. § 8371, along with such other and further relief

as this Honorable Court deems necessary and/or appropriate.

                                       COUNT III
                                  BREACH OF CONTRACT

                               Chester Ave. v. Security National

       57.     Plaintiffs hereby incorporate the preceding paragraphs 1-58 of this Declaratory

Judgment Complaint as though same were set forth at length herein.

       58.     All parties agree that Chester Ave. qualifies as an additional insured under AM

Marlin’s Security National Commercial General Liability Insurance Policy.

       59.     As an additional insured Security National were required by the terms of the AM

Marlin Policy to defend and indemnify Chester Ave. against Underlying Claimants’ claims.

       60.     By its refusal to provide Chester Ave. with such a defense and indemnity,

Defendant Security National breached its duties to Chester Ave. as an additional insured under the

AM Marlin Policy.

       61.     By failing to timely investigate and issue a formal coverage opinion to Chester Ave.

denying coverage for Underlying Claimants’ claims, Defendant Security National further breached

its duties to Chester Ave. as an additional insured under the AM Marlin Policy.


                                                14
          Case 2:20-cv-02195-JP Document 1 Filed 05/08/20 Page 18 of 18




       62.    By failing to acknowledge and agree to attend the pre-suit mediation and even so

much as attempt to settle Underlying Claimants’ claims on Chester Ave’s behalf, Defendant

Security National further breached its duties to Chester Ave. as an additional insured under the

AM Marlin Policy.

       WHEREFORE, Plaintiffs demand judgment against Defendant, Security National in an

amount in excess of $75,000, together with costs, interest, and attorney’s fees, along with such

other and further relief as this Honorable Court deems necessary and/or appropriate.

                                                Langsam Stevens Silver & Hollaender LLP

Dated: 5/8/2020                                 By: /s/Charles M. Adams, CPCU, Esquire
                                                    Charles M. Adams, CPCU, Esquire
                                                    Pa. Identification No. 310405
                                                    1818 Market Street, Suite 2610
                                                    Philadelphia, PA 19103
                                                    T: 215-732-3255
                                                    F: 215-732-3260
                                                    E: CAdams@lssh-law.com
                                                    Attorneys for Plaintiffs
                                                   Westminster American Insurance Company
                                                   and 4207 Chester Ave., LLC




                                               15
